Citation Nr: 1748477	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  16-25 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to additional Vocational Rehabilitation and Employment service (VR&E) under the provisions of Chapter 31, Title 38, of the United States Code, based solely on self-employment services.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Senior Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Air Force from July 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 administrative decision by the Portland, Oregon, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to VR&E. For reasons discussed in greater detail below, the Board has narrowed the issue to consideration of self-employment services.

The Board notes that when initially perfecting his appeal in June 2016, the Veteran requested a hearing before a Veterans Law Judge, to be held at the RO.  In August 2016, however, he stated he did not desire any hearing.  The Veteran subsequently sought advancement on the docket on the basis of financial hardship, and so the Board concludes his intent was to withdraw the hearing request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2011, the Board issued a decision finding that the Veteran was not entitled to additional VR&E services other than self-employment services.  This finding reflected that the Veteran had elected to abandon seeking wage-based employment after being rehabilitated to the point of employability, and the RO had not yet undertaken the development for a plan of self-employment.  The Veteran stated in 2008 that he wished to put his VR&E application on hold while his appeal was being processed, before turning to self-employment.  Entitlement to self-employment assistance was referred to the Agency of Original Jurisdiction (AOJ) for "appropriate action."

In a November 2012 decision, the Board found no clear and unmistakable error in its September 2011 decision, and the Court of Appeals for Veterans Claims (the Court or CAVC) affirmed that determination in a September 2015 memorandum decision.  In doing so, both the Board and Court noted that the Veteran attempted to raise arguments regarding self-employment services, but that particular issue was not on appeal.

In accordance with the findings of the Board and Court, the Veteran then sought to have the question of entitlement to self-employment assistance adjudicated.  The RO instructed him that his prior claim had been discontinued, and he therefore was required to re-establish entitlement to VR&E services.  The Veteran disagreed, arguing that his claim had never been discontinued under 38 C.F.R. § 21.198; essentially he argues that his status was interrupted under 38 C.F.R. § 21.197.

The Board agrees with the Veteran.  When the Veteran initially elected to pursue self-employment assistance and asked that a determination be delayed until his appeal was addressed, his VR&E counselor informed him in a June 2008 letter that such could lead to "discontinued" status if he did not keep in touch with the RO and move forward with the claim.  The February 2016 decision, by a different counselor, cited this letter as notice of discontinuance, but in reality it was a cautionary warning to the Veteran, one which he heeded.  The letter told him that his "vocational rehabilitation program has been interrupted" (emphasis added) and that unless he took action VA "may have to formally discontinue" (emphasis added) his program.  The Veteran then corresponded with his counselor repeatedly, culminating in an August 2008 decision to enter into a self-employment program; the next step to be taken was for the case manager to evaluate the viability of a business plan and a conduct feasibility study.  It was at this point, based on the documents of record, that work on the file appears to have been suspended; the case manager indicated that due to caseload and some personal business, he was behind but would soon get to it.  However, it appears subsequent actions concerned the appeal to the Board, and no the self-employment program.  The Board in fact noted in September 2011 that the self-employment claim had not yet been properly addressed.

The Board therefore concludes that, at worst, in August 2008 the Veteran's claim for self-employment services was placed in "interrupted" status.  It was never transferred to "discontinued" status.  Under 38 C.F.R. § 21.197, the VA case manager is specifically charged with contacting the Veteran and arranging services during an interruption.  38 C.F.R. § 21.197(e).  Further, the Veteran may return to his previously assigned status from "interrupted" status based on his cooperation with the prescribed program.  38 C.F.R. § 21.197(d).  As the Veteran has expressed repeated willingness to appear and cooperate as directed, and it was VA which interrupted his program and assumed the responsibility of restarting such, the Veteran is entitled to resume his prior standing, and VA should take the actions promised at the August 2008 self-employment orientation.  Namely, the viability of the Veteran's business plan and the feasibility of self-employment must be formally assessed.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

In accordance with the August 19, 2008, VR&E Self-Employment Program Orientation agreement, the RO must take the described "Next Step" and proceed with a self-employment evaluation, to include consideration of the viability of a business plan and feasibility of self-employment.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




